DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the flat fibrous construct comprise a lumen and is tubular”.  It is unclear as to what structure “is tubular”.  The claim could define the fibrous construct having a lumen, and lumen is tubular.  The claim could also define the fibrous construct having a lumen, and the construct is tubular.  The claim limitations do not distinctly define the invention. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2 and 5 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Astorino (8,795,334).

As to claim 1, Astorino discloses: A method of anchoring tissue to bone , comprising the steps of: providing an anchor (figure 3) including: a flat fibrous construct (10; tape, mesh tube or any type of flexible structure, column 4, lines 32-37) having a first end and a second end (see figure 3); and a filament (20) having a first end (20a) and a second end (20b) passing through the fibrous construct in two locations (14; plurality of openings) including a first passing location nearest a first end of the fibrous construct (see opening 14 closest to the first end), a second passing location nearest a second end of the fibrous construct (see opening 14 closest to the second end), the filament remaining free to slide through the first passing location and the second passing location such that the filament can be removed from the flat fibrous construct from the first end of the fibrous construct and the second end of the fibrous construct (the filament terminal ends do not have a structure that would prevent the filament from being removed from the fibrous construct from either the first or second end of the filament and the fibrous construct slides relative to the suture; column 3, lines 26-31); inserting the anchor into a hole in a bone; and deploying the anchor into the hole (see col 5 lines 5-25 and figures 6C-6E, constructs are made to be implanted into bone, furthermore tool 300 is used to delivery any of the fixation members into bone).

As to claim 2, Astorino discloses the invention of claim 1, Astorino further discloses: wherein the flat fibrous construct comprises a lumen (the crosswise openings define lumens through the thickness of the device) and is tubular (the fibrous construct can formed from a tubular structure see column 4, lines 32-37).

As to claim 5, Astorino discloses the invention of claim 1, Astorino further discloses: the filament having a longitudinal axis (axis running down center of filament), the flat fibrous construct comprising: a first state in which the flat fibrous construct is uncompressed and extends along the longitudinal axis of the filament (figure 1A); and a second state in which the flat fibrous construct is compressed (cluster 30) and expanded in a direction perpendicular to longitudinal axis of the filament (Figure 1C; the construct is slid along the filament which causes bunching of the construct which forces the construct to expand away from the longitudinal axis of the filament).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Astorino (8,795,334).

As to claim 3, Astorino discloses the invention of claim 1, Astorino further discloses: wherein the anchor comprises a deployed state in which: the filament forms a semi-u-shape construct with an interior surface forming an interior space within a bone hole (see figures 3 and 6E, seen as “semi u-shaped”); 
Astorino fails to directly disclose:  the first end and the second end of the flat fibrous construct is positioned within the interior space.
However, Astornino discloses the configuration of the fibrous construct and the suture can be varied.  The length, width and thickness of the fibrous construct can be modified as well as the number of openings the suture passes through. These modifications are made in order to affect the size of the deployed device so as to allow the device to achieve the most desirable configuration for the specific surgical procedure in which it would be used and therefore, it would have been obvious to form the device disclosed by Astornino with the first end and the second end of the flat fibrous construct positioned within the interior space to fit the particular procedure being done.
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have positioned the first end and the second end of the flat fibrous construct within the interior space since there are only a finite number of predictable solutions/places to place the first and second ends. Astornino discloses that the configuration of the fibrous construct and the suture can be varied. The length, width and thickness of the fibrous construct can be modified as well as the number of openings the suture passes through. Thus positioning the first end and the second end of the flat fibrous construct within the interior space since would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143. Furthermore it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the first and second ends of the fibrous construct inside the filament defined interior space as varying the configuration of the filament and fibrous construct relative to one another to achieve a desired deployed anchor size is an obvious variant of the first and second ends being positioned outside the filament defined interior, or having one end inside and one end outside.  

As to claim 4, Astorino discloses the invention of claim 3, Astorino further discloses:  wherein the thickness of the flat fibrous construct is greater in the deployed state as compared to the thickness of the flat fibrous construct in an un-deployed state (the fibrous construct becomes a cluster when deployed and would have a greater thickness dimension than when in an undeployed state).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kaiser (20080255613): teaches suture tap with suture

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771